10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

|

Case 2:19-mc-00185-KS-MTP Document 1-2 Filed 11/20/19 Page 1 of 23

EXHIBIT |

EXHIBIT 1

AWARD

 
Case 2:19-mc-00185-KS-MTP Document 1-2 Filed 11/20/19 Page 2 of 23

SITCOMM ARBITRATION ASSOCIATION
1001 South White Oak Road
White Oak, Texas 75693
+ 1 (877) 631-1722
Website: saalimited.com Email: support@saalimited.com

ALL-PURPOSE PROOF OF SERVICE

L SITCOMM ARBITRATION ASSOCIATION, being at or above the age of 18, of the
majority and not a party to the action, a citizen of the United States of America, did mail the

document entitled: FINAL ARBITRATION AWARD

 

by placing it in an envelope addressed to: Name and address:

Ronnie Kahapea Hawaii State Federal Credit Union
11-2808 Kaleponi Drive P.O. Box 3072
P.O. Box 875 Honolulu, Hawaii 96808
Voclano, Hawaii 96785
Bank of America
P.O. Box 15220
Wilmington, Delaware 19886

Dave Smith Mators
210-North Division
Kellogg, Idaho 83837

Affixing the proper postage and depositing it with the local postal carrier, also being of the age
of the majority, and not a party to this action who upon receipt guarantees delivery as addressed
and/or local dropbox guaranteeing the same as prescribed in law. If called upon I provide this
sworn testimony based on first-hand knowledge of the aforementioned events attesting and
ascribing to these facts on this day July 21,2019.

THE SITCOMM ARBITRATION ASSOCIATION
SLTCUMM ARBITRATION ASSOCIATION

1001 South White Oak Road
White Oak, Texas 75693
+1 (877) 631-1722

Website: www.saalimited.com Email: support@saalimited.com
Office of the Director

This Certification is valid for use anywhere within the United States of America, its
territories or possessions. This Certification does certify the content of the document for which it

is issued.

I, Alden Bennett, Committee Member of SITCOMM Arbitration Association, under
and by virtue of the authority vested in me by the Federal Arbitration Act Title 9 Sections 1-9 of
the United States Code, Do Hereby Certify that:

Sandra Goulette

As Arbitrator has created and executed the attached Arbitration Award, on the date thereof;
as duly qualified Arbitrator for SITCOMM Arbitration Association whose official acts as such

should be given full faith and credit in all Courts and Justice and elsewhere,

In Testimony Whereof, I hereunto set my
hand and have caused to be affixed a
director’s autograph, on this af day

year of 2p /__ month, in the year of our Lord.

Js f LM en OBennett

 

Aldea Bennett
SITCOMM ARHITRATION ASSOCIATION COMMITTEE MEMBER,

No. SAA-528NSLY-YQ-ZOZT-B4M75V56-259863-KAHAPEA2

 
Case 2:19-mc-00185-KS-MTP Document 1-2 Filed 11/20/19 Page 4 of 23
SAA-528NSLY-YQ-ZOZT-B4M75V56-259863 A303 A-RK-002

SITCOMM ARBITRATION ASSOCIATION
1001 White Oak Road
White Oak, Texas 75693
+ 1 (877) 631-1722
Website: saalimited.com Email: supporp@sealimited.com

FINAL ARBITRATION AWARD

 

Committee Member: = ALDEN BENNETT
HOUSTON, TEXAS

Arbitrator: SANDRA GOULETTE
LAUREL, MISSISSIPPI

In the Matter of the Arbitration Between the Following Parties:
RONNIE KAHAPEA, ET AL.,

CLAIMANT,
¥v. Contract No.: SAARK-A303A-KS

HAWAII STATE FEDERAL CREDIT UNION,
BANK OF AMERICA,
DAVE SMITH.MOTORS, ET AL.,

RESPONDENT(S).

9 UNITED STATES CODES §1, §2, AND §9
THE COMMON LAW

SEALED.

SITCOMM ARBITRATION ASSOCIATION Page 1 of 20
Case 2:19-mc-00185-KS-MTP Document 1-2 Filed 11/20/19 Page 5 of 23
SAA-S28NSLY-YQ-ZOZT-B4M75V56-259863 A303A-RK002

IN THE MATTER OF THE ARBITRATION BETWEEN:

§
RONNIE KAHAPEA, ET AL., §
§
§ Contract No.: SAARK-A303A-SG
CLAIMANT(S), ;
v. ;
§ 9 UNITED STATES CODES
§ .
HAWAII STATE FEDERAL CREDIT UNION, § §1, §2, AND §9
BANK OF AMERICA, §
DAVE SMITH MOTORS, ET AL., §
8
RESPONDENT(S). §
§ SEALED.
FINAL ARBITRATION AWARD

Breach or violation of required contract terme:

The parties have agreed that a judgment of the court shall be entered upon the award mada
pursuant to the arbitration, and shall specify the court, then at any time within ono year after the
award is made any party to the arbitration may apply to the court so specified for an order
confirming the award, and thereupon the court must grant such an order unlesa the award is
vacated, modified, or corrected as prescribed in sections 10 and 11 of this Title. If no court ia
specified in the agreement of the parties, then such application may be made to the United States
court in and for the district within which such award was made. Notica of the application shall be
sarved upon the adverse party and thereupon the court shall have jurisdiction of such party as
though they had appeared generally in the proceeding. If the adverse party is a resident of the
district within which the award was made, such service shall be made upon the adverse party or
their attorney as prescribed by law for service of notice of motion in an action in the same court. If
the adverse party shall be a nonresident, then the notice of the application shall be eerved by the
marshal of any district within which the adverse party may be found in like manner as other process
of the court.*

Arbitrator’s Name: Sandra Goulette
Hearing Location: Laurel, Mississippi

This Arbitrator, Sandra Goulette; having considered the Claimant's request for dispute

resolution on complaint, finds the following:
Jurisdictional Allegations:
1. This Arbitrator has Subject Matter Jurisdiction, SMJ; as acknowledged by 9 U.S.

Codes §1, §2, §9;:28 U.S. Code §§ 1346; and the established common law not limited to the following
apecifics:

a. That Ronnie Kahapen ia a citizen of the state of Hawaii: -
b. That the Respondent(s)
i, HAWAII STATE FEDERAL CREDIT UNION,

July 30, 1947, Ch. 392, 61 Stat 672.

SITCOMM ARBITRATION ASSOCIATION Page 2 of 20
Case 2:19-mc-00185-KS-MTP Document 1-2 Filed 11/20/19 Page 6 of 23
SAA-S28NSLY-YQ-ZOZT-B4M75V56-259863 AJ03A-REK-002

i. BANK OF AMERICA,
iit. DAVE SMITH MOTORS, ET AL.,
... Have entered into an agreement whereby they knowingly and intentionally agreed to

the following “... Failure and or refusal to respond and provide the requested and necessary Proof of
Claims shall be held and noted as agreed to by all parties, that a general response, a nonspecific
response, or a failure to respond with specificities and facts and conclusions of common law, and/or to
provide the requested information and documentation that ia necessary and in support of the
agreement shall constitute a failure and a deliberate and intentional refusal. to respond and as a
result thereby and/or therein, expressing the defaulting party’s consent and agreement to said facts
and as a result of the self-executing agreement, the following is contingent upon their failure to
respond in good faith, with specificity, with facts and conclusions of common-law to each and every
averment, condition, and/or claim raised: as they operate in favor of the Claimant, through “tacit
acquiescence.” Respondent(s) NOT ONLY expressly affirm the truth and validity of said facta set,
established, and agreed upon between the parties to the Conditional Acceptance for Value and
counter offer/claim for Proof of Claim, also Respondent(s); have agreed and consented to
Respondent(s) having a duty and obligation to provide the requested and necessary Proof of Claims
which has created and established for Respondent(s) an estoppel in this matter(s), and ALL
matter(s) relating hereto; and arising necessarily therefrom: and

2. The above-captioned matter was set for arbitration after the receipt of the application

and dispute resolution complaint on or around June 14,2019 ; and

3. This Arbitrator has notified all parties listed above (a copy of proof of notification is
permanently affixed to this record by reference) granting each party the opportunity to submit
documentation, records, proofs, evidence, exhibits, affidavits related to the instant matter, the
éontract SEQ3OP-83719IUXZA96-PMKL2®, its terms, premises, promises, and obligations on or
about April 10, 2019 ; and

4. The Respondent(s) in a related action have made a claim against the Claimant of this
instant matter related to the Claimant’s interests and/or properties. There exists a matter in dispute
and/or controversy associated with the contractual agreement, thereby extending jurisdiction to this
body to proceed a3 per the terms of the agreement, as well as relevant laws and facts in support as

presented during the arbitration of this controversy; and

5. The parties entered into a legally binding contractual relationship with each other and
this Arbitrator finds that there is no fraud and/or eny attempt to induce fraud and/or to commit
fraud, and/or inducement of contract, and/or fraud in the factum respecting the instant matter and
contract. Thus, the parties are bound by the terms and obligations agreed upon and imposed upon

them as a direct result of the contractual agreement: and

SITCOMM ARBITRATION ASSOCIATION Page 3 of 20
Case 2:19-mc-00185-KS-MTP Document 1-2 Filed 11/20/19 Page 7 of 23
SAA-S528NSLY-YQ-ZOZT-B4M75V56-259863 A303A-RK-002
8. This Arbitrator finds that all the elements that form a contractual agreement and a legally

commercial binding obligatory relationship are presents and

7. The contract clearly expresses the method of settlement and resolution of all disputes
arising thereunder shall be settled by arbitration under the authority of the standards of common-
Jaw arbitration, the Federal Arbitration Act, and further stipulated and appointad this Arbitrator
‘listed herein as agreed upon as the Arbitrator of record. Neither party has objected, protested, and/or
attempted to amend any portion and/or provision at any time of the contract; the. contract status that
all final and binding arbitration awards may be confirmed by any cuurt in America having original
jurisdiction pursuant to Title 9 United States Codes §9 and §13; and

8. it has been alleged and thoreughly proven that the Respondent(s) listed above have by

their own accord agreed to all the terms of the contract, that they have committed the offenses
claimed in the contract and have acted against the interests of the Claimant's, depriving them of
their right to property, their right to contract, the right to The Pursuit of Happiness and the
enjoyment of life. They have admitted and agreed that they have violated the Claimant’s
constitutional and common law rights, that they had intentionally, knowingly and deliberately failed
to perform as agreed, have forsook their obligatory duty of care and thus created a dispute that
requires a resolution by SITCOMM ARBITRATION ASSOCIATION (Hereinafter “SAA”) and/or any
subsequent award: and

9. The parties etipulated and agreed that the related matters including any judgmenta
associated thereto, any claims, and any collateral attacks; by the Respondent(s) are null and void of
any effect and shall not be binding on the Claimant retroactively and henceforth: and

10. The contract stated that punitive damages can be optionally assessed, however the

contract remains silent as to any case that would direct the Arbitrator to direct a formula to
determine punitive damages. It is deemed that punitive damages may be warranted if the
Respondent(s) do not voluntarily comply with this award. In such an event, this Arbitrator may
impose punitive damages at a rate of three times the amount of the actual damages in addition to
other remedies awarded.?

1k The parties did have a prior relationship and the Respondent(s) had an obligation to

reapond to the reasonable requests of the Claimant. One of those requests being that the
Respondent(s) provide an accounting and that such accounting be truthful and certified as being
wholly accurate. As the custodian of record, a position for which the Respondent(s) volunteered,
accepted such responsibility and have yet to rebut such a presumption. This Arbitrator finds that

they were duty-bound and have breached their fiduciary duty of care, supporting their willful and

? Pacific Mutual Life Insurance Company vs. Haslip, 499 US U (1991).

SITCOMM ARBITRATION ASSOCIATION Page 4 of 20
Case 2:19-mc-00185-KS-MTP Document 1-2 Filed 11/20/19 Page 8 of 23
SAA-52BNSLY-YQ-ZOZT-BAM75V56-259863 A303 A-RK-002

intentional as well as deliberate default respecting the irrevocable binding contractual agreement
that is coupled with interests; and

12, Further, this Arbitrator finds that the contractual agreement does highlight and note a
settlement offer whereby the parties stipulate within the body and framework of the agreement
(“Contract” “Agreement”) in line with the Tucker Act and have agreed to certain and specific tarms
under and in line with the contractual agreement; and

13. There is complete diversity of citizenship between the parties) and

14, The amount in controversy exceeds the sum of $75,000.00, exclusive of interest, costs,

fees and assessments: and

15. That the venue is proper in any court of original jurisdiction wherein either the

Arbitrator resides or chosen by the Claimant as stipulated in the contractual agreement and that
any orders compelling witnesa attendance, provisional remedies, equitable relief, interim awards are
to be issued and enforced according to the terms of the contract aa stipulated in the agreement: and
16. That the parties have agreed that all pre-existing as well as existing contractual
Agreements between the parties, no matter their scope, subject matter, and/or detail are superseded
and extinguished by the contractual agreement referenced and related hereto: and

WT. Should the Claimant elect: that jurisdiction for the final award may be had under the Tucker
Act in the United States Court of Federal claims as the oxclusive jurisdiction for said Court of
Claims for damages against the United States under contract in excess of $ 10,000.00. Since this
matter is against an institution registered and licensed with the United States, during the time of its
conduct is construed as one and the same as a matter of law; the Federal Court of Claims would be
at the election of the Claimant, a chosen proper jurisdiction to have the matter determined under
common-law and/or as stipulated in the contract at any court of original jurisdiction.

BASIS FOR ARBITRATION:

18. On or about April 10, 2019, The Claimant and the Reapondent(s) entered into a written,
self-executing, binding, irrevocable, contractual agreement coupled with intereats, for the complete
resolution of their misconvictions and other conflicts respecting their previous relationship. The
Respondent(s) made an attempt to change the terms of that contractual agreement and the Claimant
presented a counter offer or conditional acceptance of the offer to the Respondent(s). The record
clearly documents that the Respondent(s) have failed to properly respond after they received the
counter offer, whereby such nonresponse would equate to tacit acquiescence thereby creating an
estoppel respecting the Respondent(s) and any future claims and/or prior claims and/or present
claims associated with this instant matter.

19. It appears that a dispute has arisen under the agreement between the parties and it is

the subject matter at bar. The Claimant contends that after agreeing to the terms of the contract,

the Respondent(s) have failed to fully parform to the terms of the agreement and that the Claimant

SITCOMM ARBITRATION ASSOCIATION Page S of 20
Case 2:19-mc-00185-KS-MTP Document 1-2 Filed 11/20/19 Page 9 of 23
SAA-S28NSLY-¥Q-ZOZT-B4M75V56-259863 A303 A-RK-002
is entitled to immediate and unconditional remedy as prescribed within the terms of the contractual
agreement: The Claimant has demanded liquidation of the estate/trust and the Respondent(s) have
failed to act.

20. The contractual agreement stipulates that the Arbitrator may adjust the amount of the
award to include fees, adjustments, costs, and other expenses.

21. The contractual agreement provided for arbitration of disputes at SITCOMM
ARBITRATION ASSOCIATION, which stated in relevant part:

That the arbitration process is binding on all parties and is the cole. and exclusive remedy for
redressing any issue associated with this agreement. That this agreement supersedes and predates
as well as replaces any and all prior agreementa between the parties, and is binding on all parties
and irrevocable, and the parties agreed to the terms and conditions of this agreement upon default of
the defaulting party as of the data of the default...

ARBITRATION: AN ADMINISTRATIVE REMEDY COGNIZABLE AT COMMON-LAW

22. ADDITIONALLY, it ia exigent and of consequence for the Claimant to inform Respondent(s),
in accordance with and pursuant to the principles and doctrines of “clean hands” and “good faith,”
that by Respondent(s) failure and/or refusal to respond and provide the requested and necessary
Proof of Claims; it shall be held and noted and agreed to by all parties, that a general response, a
nonspecific response, or a failure to reapond with specificities and facts and conclusions of common
law, and/or to provide the requested information and documentation that is necessary and in support
of the agreement shall constitute a failure and a deliberate and intentional refusal to respond and as
a result thereby and/or therein, expressing the defaulting party’s consent and agreement to said
facts and as a result of the self-executing agreement, the following is contingent upon their failure to
respond in good faith, with specificity, with facta and conclusions of common-law to each and every
averment, condition, and/or claim raised; as they operate in favor of the Claimant, through “tacit
acquiescence,” Respondent(s} NOT ONLY oxpressly affirm the truth and validity of said facts sat,
established, and agreed upon between the parties to the Conditional Acceptance for Value and
counter offer/claim for Proof of Claim and Respondent(s); have agreed and consented to
Respondent(s) having a duty and obligation to provide the requested and necessary Proof of Claims
which will create and establish for Respondent(s) an estoppel in this matter(s), and ALL matters
relating hereto} and arising necessarily therefrom: and,

23. In accordance with and pursuant to this agreementi a contractually (consensual) binding
agreement between the parties to the Conditional Acceptance for Value and counter offer/claim for
Proof of Claim to include the corporates Government Agency/Department construct(a) whom
Respondent(s) represents/serves; as well as, ALL officers, agents, employees, assigns, and the like in
service to Respondent(s} will not argue, controvert, oppase, or otherwise protest ANY of the facts

already agreed upon by the parties set and establiahed herein: and necessarily and of consequence

SITCOMM ARBITRATION ASSOCIATION Page 6 of 20
Case 2:19-mc-00185-KS-MTP Document 1-2 Filed 11/20/19 Page 10 of 23
SAA-S28NSLY-YQ-ZOZT-B4M75V56-259863 A303A-RK-002

arising therefrom, in ANY future remedial proceeding(s)/action(s), including binding arbitration and
confirmation of the award in the District Court of the United States at any competent court under
original jurisdiction, in accordance with the general principles of non-statutory Arbitration, wherein
the Conditional Acceptance for the Value/Agreement/Contract no. SEQ3OP-53719|UXZA95-PMKL2©
constitutes an agreement of all interested parties in the event of a default and accaptance through
silence/failure to respond when a request for summary disposition of any claims or particular issue
may be requested and decided by the Arbitrator, whereas a designated Arbitrator was chosen at
random, who is duly authorized, and in the event of any physical or mental incapacity to act as
Arhitrator, the Claimant shall retain the authority to select any neutral(s)/Arbitrator(s) that qualify
pursuant to the common law right to arbitration, as the arbitration process is a private remedy
decided upon between the parties and with respect to this contractual agreement; the defaulting
party waives any and all rights, services, notices, and consents to the Claimant and or the
Claimant's representative selection of the Arbitrator thereby constituting agreement and any
controversy or claim arising out of or relating in any way to this Agreement or with regard to its
formation, interpretation or breach, and any issues of substantive or procedural arbitrability shall be
settled by arbitration, and'the Arbitrator may hear and decide the controversy upon evidence
produced although a party who was duly notified of the arbitration proceeding did not appear: that
the Claimant deems necessary to enforce the “good faith” af ALL parties hereto within without
reapect to venue, jurisdiction, law, and forum tho Claimant deems appropriate. “An arbitrator's
award should not be vacated for errors of law and fact committed by the arbitrator and the courts
should not attempt to. mold the award to conform to their sense of justice.”$

24. _ Further, Respondent(s) agree that the Claimant can secure damages via financial lien on
assets, properties held by them or on their behalf for ALL injuries sustained and inflicted upon the
Claimant for the moral wrongs committed against the Claimant as set, established, agreed and
consented to herein by the parties hereto, to include but not Limited to: constitutional impermissible
misapplication of statute(s)/law(s) in the above referenced alleged Commercial/Civil/Cause; fraud,
conspiracy (two or more involved); trespass of title, property, and the like; and, ALL other known
and unknown trespasses and moral wrongs committed through ultra vires act(a) of ALL involved
herein; whether by commission or omission. Final araount of damages.to be calculated prior to
submission of Tort Claim and/or the filing of lien and the perfection of a security interest via a
Uniform Commercial Code Financing One (1) Statement: estimated in excess of TEN (10) Million
dollars (USD- or other lawful money or currency generally accepted with or by the financial markets
in America) and notice to Respondent(s) by invoice. Per Respondent(s) failure and/or refusal to

provide the requested and necessary Proof of Claims and thereby; and therein consenting and

 

) Aflor v, Geico Insurance Co., 116 AD3d 1062, 974 NY92d 95 (2nd Dept., 2013).

SITCOMM ARBITRATION ASSOCIATION Page 7 of 20
Case 2:19-mc-00185-KS-MTP Document 1-2 Filed 11/20/19 Page 11 of 23
SAA-S28NSLY-YQ-ZOZT-B4M75V56-259863 A303A-RK-002

agreeing to ALL the facts set, established, and agreed upon between the parties hereto, shall
constitute a self-executing binding irrevocable durable general power of attorney coupled with
interests. This Conditional Acceptance for Value and counter offer/claim for Proof of Claim becomes
the security agreement under commercial law whereby only the non-defaulting party becomes the
secured party, the holder in due course, the creditor in and at commerce: It is deemed and shall
always and forever be held that the Claimant and all property, interest, assets, estates, trusts
commercial or otherwise shall be deemed consumer and household goods not-for-profit and or gain,
private property, and exempt, not for commercial use, nontaxable as defined by the Uniform
Commercial Code Article 9 §102 and Article 9 §109 and shail not in any point and/or manner, past,
present and/or future be construed otherwiso- ace the Uniform Commercial Code Articles 3, 8, and 9.
25. Respondent(s) have allowed the ten (10) Calendar days or twenty (20) Calendar days total if
request was made by signed written application for the additional ten (10) Calendar days to elapse
without providing the requested and necessary Proof of Claims for which Respondent(s) have entered
into fault and the Claimant has transmitted a Notice of Fault and Opportunity to Cure and Contest
Acceptance to the Respondent(s); wherein Respondent(s) were given an additional three (3) days (72
hours) to cure Respondent(s) fault. Respondent(s) failed or otherwise refused to cure Respondent(s)
fault and Respondent(s) are found in default and thereby; and therein, Respondont(s) have
established Respondent(s) consent.and agreement to the facts contained within the Conditional
Acceptance for Value and counter offer/claim for Proof of Claim as said facts operate in favor of the
Claimant; e.g., that the judgment of alleged “court of record” within the above referenced alleged
Commercial/Civil/Cause is VOID AB INITIO for want of subject-matter jurisdiction of said venue;
insufficient document (Information) and affidavits in support thereof for want of establishing a claim
of debt; want of Relationship with the “source of authority’ for said statute(s)/aw(s) for want of
privity of contract, or contract itself; improperly identified parties to said judgment, as well as said
dispute/matter: and,

26. Respondent(s) agreed and conaented that Respondent(s) do have a duty and obligation to
Claimant; as well as the corporate Government Department/agency construct(s) Respondent(s)
represente/serves, to correct.the record in the alleged Commercial/Civil/Cause and thereby; and
therein, release the indenture (howaver tarmed/styled) upon the Claimant and cause the Claimant to
be restored to liberty and release the Claimant's property rights, aa well as ALL property held under
a storage contract in the “name” of the all-capital-letter “named” defendant within the alleged
Commercial/Civil/Cause within the alleged commercially “bonded” warehousing agency d.b.a., for the
commercial corporate Goverumient construct d.b.a. the United States. That this arbitration award is
to be construed contextually and not otherwise and that if any portion and/or provision contained
within this arbitration award, the self-executing binding irrevocable contractual agreement coupled

with interests; is deemed non-binding it shall in no way affect any other portion of thia arbitration

SITCOMM ARBITRATION ASSOCIATION Page 8 of 20
Case 2:19-mc-00185-KS-MTP Document 1-2 Filed 11/20/19 Page 12 of 23
SAA-528NSLY-YQ-ZOZT-B4M75V 56-259863 A303 A-RK-002

award, That this Arbitrator is permitted and allowed to adjust the arbitration award to no less than
two times the original value of the properties associated with this agreement, plus the addition of
fines, penalties, and other assessments that are deemed reasonable to the Arbitrator upon
presentment of such claim, supported by prima facie evidence of the claim.

27. The defaulting party will be estopped from maintaining or enforcing the original
offer/presentment: i.e., the above referenced alleged Commercial/Civil/Cause as well as ALL
commercial paper (negotiable instruments) therein, within. any court or administrative tribunal/unit
within any venue, jurisdiction, and forum the Claimant may deem appropriate to proceed within in
the event of ANY and ALL breach(s) of this contractual agreement by Respondent(s) to compel
specific performance and or damages arising from injuries therefrom. Tho defaulting party will be
foreclosed by laches and/or estoppel from maintaining or enforcing the original offer/presentment in
any mode or manner whatscever, at any time, within any proceeding/action.

28. + Furthermore, the Respondent(s) are foreclosed against the enforcement, retaliation, assault,
infringement, imprisonment, trespass upon the rights, properties, estate, person whether legal,
natural or otherwise of the presenter/petitioner and/or his interest and/or his estate retroactively, at
present, post-actively, forever under any circumstances, guise, and/or presumption.

NOTICE OF COMMON-LAW ARBITRATION:

29. Please be advised that in-as-much as the Claimant has “secured” the “interest” in the “name”
of the all-capital-letter “named” defendant as employed/used. upon the facei and within, ALL
documents/instruments/records within the alleged Commercial/Civil/Cauae, to include any and all
derivatives and variations in the spelling of said “name” except the “true name” of the Claimant,
through a Common-Law Copyright, filed for record within the Office of the Secretary of State and
having “perfected said interest” in eame through incorporation within a Financing (and all
amendments and transcending filings thereto), by reference therein, the Claimant hereby and
herein, waives the Claimant's rights as set, established, and the like therein, and as “perfected”
within said Financing Statement acting/cperating to “register” said Copyright, to allow for the
Respondent(s) to enter the record of the alleged “court of record” within the alleged
Commercial/Civil/Cause for the SOLE purpose to correct said record and comply with Respondent(s)
agreed upon duty/obligation to write the “order” and cause same to be transmitted to restore and
release the Claimant, the Claimant’s corpus and ALL property currently under a “storage contract”
under the Claimant’s Common-Law Copyrighted trade-name' ie., the all-capital-letter “named”
defendant within the above referenced alleged Commercial/Civil/Cause, within the alleged
commercially “bonded” warehousing agency d.b.a. the commercial corporate Government juridical
construct d.b.a. the United States. Please take special note, that the copyright is with reference ta

the name and its direct association and/or correlation to the prasenter.

SITCOMM ARBITRATION ASSOCIATION Page 9 of 20
Case 2:19-mc-00185-KS-MTP Document 1-2 Filed 11/20/19 Page 13 of 23
SAA-S2BNSLY-YQ-ZOZT-B4M75V 56-259863 A303 A-RK-002

a0. NOTICE: The Arbitrators, "Must not necessarily judge according to the strict law but as a

general rule ought chiefly to consider the principles of practical business."4

. "Internationally accepted principles of law governing contractual relations.5

om If the contract (valid or otherwise) containg an arbitration clause, then the proper forum to
determine whether the contract is void or not, is the arbitration tribunal.®

° That any determination by the Arbitrator is binding upon all parties, and that all parties
agree to abide by the decision of the Arbitrator. The Arbitrator is to render a decision based
upon the facts and conclusions as presented within the terms and conditions of the contract.
Any default by any party must be supported by proof and evidence of said default, that
default shall serve as tacit.acquicacence on behalf of the party who defaulted as having
agreed to the terms and conditions associated with the self-executing binding irrevocable
contract coupled with interests. That the Arbitrator is prohibited from considering and/or
relying on statutory law, as it has been held that any time any party relies on or enforces a
statute, they possess no judicial power.

. “A judge ceases to set as a judicial officer because the governing principals of administrative
Jaw provides that courts are prohibited from substituting their evidence, testimony, record,
arguments and rationale for that of the agency. Additionally, courts are prohibited from their
substituting their judgments for that of the agency."?

. “,. Judges who become involved in enforcement of mere statutes (civil or criminal in nature
and otherwise), act as mere "clerks" of the involved agency... “8

. «. Their supposed ’court’ becoming thus a court of limited jurisdiction’ as a mere extension of
the involved agency for mere superior reviewing purposes."? "When acting to enforce a
atatute, the judge of the municipal court is acting an administrative officer and not as a
judicial capacity: courts in administrating or enforcing statutes do not act judicially, but,
merely administerially."!

* "It is basic in our law that an administrative agency may act only within the area of
jurisdiction marked out for it by law. If an individual does not come within the coverage of
the particular agency's enabling legislation the agency is without power to take any action

which affects him,"!!

 

* Norske Atfas Insurance Co v London General insuranes Co (1927) 28 Lloyds List Rep 104,

3 Deutsche Schachtbau v R’As al-Khaimah Natianal Oil Co (1990) | AC 295.

5 Heyman v Darwits Lid (1942) AC 356.

7 AISI v US, S68 F2d 284,

* KG. Davis, ADMIN. LAW, Ch.1 (CTP. West's 1965 Bd)

* KC. Davis, ADMIN. LAW, P. 95, (CTP, 6 Ed. West's 1977) FRC v GE. 281 US 454; Koller v PE, 261 US 428,
4! Thompson v Sutith. 15$ Va. 376. (54 SE S83, 71 ALR 604.

"I Endicott y Perkins, 317 US 501.

SITCOMM ARBITRATION ASSOCIATION Page 10 of 20
Case 2:19-mc-00185-KS-MTP Document 1-2 Filed 11/20/19 Page 14 of 23
SAA-S28NSLY-YQ-ZOZT- -B4M75V56-259863 03A-RK-002

"Tt is not every act, legislative in form, that is law. Law is something more than mere will be
exerted as an act of power...Arbitrary power, enforcing its edicts to the injury of the person
and property of its subjects is not law." '2
: Some of the aforementioned cases are not published, however: these are still fundamental
principles of law, and one of the fundamental principles of arbitration is that the Arbitrator
sits as judge over the facts, and as such to preserve the sanctity of the process and Arbitrator
receives the same immunity as a judge and is exempt from prosecution and or review, unless
they can be proved that the Arbitrator intentionally ignored the evidence and acted in
conspiracy to defraud the parties.
31. As the Claimant has no desire NOR wish to tie the hands of Respondent(s) in performing
Respondent(s) agreed upon duty/obligation as set, established, and agreed upon within this
Conditional Acceptance for Value and counter offerf/elaim for Proof of Claim and thereby treate/cause
a “breach” of said contractually binding agreement on the part of the Respondent(s), Respondent(s) is
hereby; and herein, NOTICED that if this waiver of said Copyright is not liberal, NOR extensive
enough, to allow for the Respondent(s) to specifically perform all duties/obligations as set,
established, and agreed upon within the Conditional Acceptance for Value and counter offer/claim for
Proof of Claim: Respondent(s) may; in “good faith” and NOT in fraud of the Claimant, take all
needed and required liberties with said Copyright and this waiver in order to fulfill and accomplish
Respondent(s) duties/obligations set, established, and agreed upon between the parties to this
agreement.
82. If Respondent(s) has any questions and or concerns regarding said Copyright and or the
waiver, Respondent(s) is invited to address such questions and or concerns to the Claimant in
writing and causing said communiqués to be transmitted to the Claimant and below named
Notary/Third Party. The respondents have acted as if the contract quasi-or otherwise does not place
a binding obligation upon their persons, upon their organizations, upon their institutions, upon their
job qualifications, and breaching that obligation breaches the contract, for which they cannot address
due to the directconflict of interest. It is as a result of that conflict of ixterest that binding
arbitration shall be instituted,
33. Your failure to respond, and this would include each of the Respondent(s) by their
representative, and if represented by the Attorney General, auch representation must be responsive
for each State and/or State organization/department/agency, separately and saverally to each of the
points of averment, failure to respond to a single point of averment will constitute acquiescence,
forfeiture, and a waiver of all rights with respects all of the points raised in thia presentment.

34, Pursuant to the terms of the contractual agreement the Claimant has provided proof that

t Hurindo v. Californta (1884) 110 US 515 (1984).

‘SITCOMM ARBITRATION ASSOCIATION Page 11 of 20
Case 2:19-mc-00185-KS-MTP Document 1-2 Filed 11/20/19 Page 15 of 23
SAA-528NSLY-YQ-ZOZT-B4M75V 56-259863 A303A-RK-002

they have attempted to communicate with the Respondent(s) for compliance of the contractual
agreement and have exhausted the requirements of the contractual agreement in that regard,

35. The Respondent(s) have agreed and consented to binding arbitration under the terms

of the contractual agreement and have waived all rights to vacate, modify, appeal, contest, or
collaterally attack the decision, rulings, orders, remedies, and/or award (both interim. and final) of
this Arbitrator.

THE FEDERAL ARBITRATION ACT Application:

26, Pursuant to ‘the contractual agreement's arbitration clause, the agreement evidences a
transaction involving or affecting “commerce,” within the meaning of Article 9 United States Code
Subsection 1, and that the facts attributable to the claimant’s in the underlying associated
matters/cause/actions are associated with the use of instrumentalities as described in the foreign
sovereign immunities act or otherwise affected “commerce among the several states” within the
meaning of the statute and Article 9 United States Code § 1.

87. DUE TO THE FACT THAT THE CONTRACTUAL AGREEMENT IS A BINDING
IRREVOCABLE CONTRACT WHICH AFFECTS “COMMERCE,” THE ARBITRATION
PROVISIONS CONTAINED WITHIN IT ARE "VALID, IRREVOCABLE AND ENFORCEABLE
WITHIN THE MEANING OF 9 UNITED STATESS CODE SUBSECTION 2.

38. “Valid, Irrevocable and Enforceable” arbitration agreementa and the orders, rulings,
decisions, remedies, and award made therefrom may be enforced in the United States courts by way
of confirmation and entry of a judgment of the court within the meaning of the statute and Article 9
United States Codes § 9 and §13. The supreme.court has explained, “[tJhere is nothing malleable
about ‘must grant,’ which unequivocally tells courts to grant confirmation in all cases, except when
one ‘of the ‘prescribed’ exceptions applies.”"3 Confirmation of an award is generally a “summary
proceeding that merely makes what is already a final arbitration award a judgment of the court.”44
39. Tt was held by the supreme court that “the “wholly groundless” exception to

arbitrability ia inconsistent with the federal arbitration act and this court’s precedent. Under the act,
arbitration is a matter of contract, and courts must enforce arbitration contracts according to their
terms.!6 ‘The parties to such a contract may agrev to have an arbitrator decide not only the merits of
a particular dispute, but also “gateway’ questions of ‘arbitrability.” Therefore, when the parties’
contract delegates the arbitrability question to an arbitrator, a court may not override the contract,
even if the court thinks that the arbitrability claim is wholly groundless.”37

PROCEDURES ON ARBITRATION PROCEEDINGS:

4 Hall St: Assocs, LLC. v. Matul, Inc., $$2 U.S; 576, $87 (2008).
"a Florasynth, Inc. v. Pickofc, 750 F.2d. 171, 176 (2d Cir. 1984).
'S Henry Schein, Inc., et al. v, Archer & White Sales, Inc. (2019).
i Rent-A-Center, West, inc. y. Jackean, $61 US 63, 67,
Ibid.

SITCOMM ARBITRATION ASESQCIATION Page 12 of 20
Case 2:19-mc-00185-KS-MTP Document 1-2 Filed 11/20/19 Page 16 of 23
SAA-S528NSLY-YQ-ZOZT-B4M75V 56-259863 A303 A-RK-002

40. The Claimant is seeking equitable relief and monetary damage relief from the Respondent(s)
and that the parties have agreed that arbitration proceedings should be bifurcated into separate
phases: Phase One (1) should address the claims.for monetary damages: and. Phase Two (2) should
address the claims for equitable relief.

AL. The parties have stipulated that any court of original juriediction may enforee the
provisions of Phase Two (2) equitable relief awarded by the Arbitrator.

42, The Arbitrator shall have the exclusive jurisdiction for the enforcement of any and all
matters asacciated with Phase One (1) monetary damage relief.

43, Due to time constraints and the paramount danger affecting the public interest,

justice, and due process: the parties’ consented and applied for the arbitration proceedings to
commence without delay.

44, First set of claime’ (due to the extensive nature of the claims, each of the claims by the
Claimant is incorporated herein by reference) ...

Cl The record shall reflect and note that the Claimant has attached a copy of the original
contract which list all the claime within the form of stipulation, that the parties have all agreed to,
and that they have incorporated each of those claims by reference. This Arbitrator finds that such
incorporation is appropriate and accepts that incorporation as a matter of record.

Qa As noted above, the Claimant has alleged that the Respondent(s) have breached the
contractual agreement and because the agreement is binding on all parties and was irrevocablai the
Respondent(s) have acted in bad faith, with unclean hands, and have breached their fiduciary duty of
care, responsibilities and are liable to the Claimant for the amount of the contractual agreement,
plus additional costs, fees, assessments, penalties, and other equitable relief remedies.

Oo That the Respondent(s) have agreed to discontinue all use of the Claimant's

personal information, assets, properties, within its publication, its databases, its system of record
keeping, and to have surrendered all records associated with thia matter to the Claimant and have
failed to do as agreed.

D That the Respondent(s) have agreed to compensate the Claimant for their gross
misrepresentation of facts and other information pertinent to the welfare and well-being of the
Claimant. Respondent(s) have failed to provide such compensation as agreed and have failed to
provide-any documentation which would substantiate their having complied with this requirement of
the contractual agreement.

Oo That the Claimant has agreed and accepted the fact that the United States has

declared a national banking emergency which is supported by the “EMERGENCY ECONOMIC
BANKING RELIEF ACT,” “PROCLAMATION 2038, 2039, and 2040,” and the “NATIONAL

EMERGENCIES ACT,” which rasulted in the suspension of all normal banking activities and have

STTCOMM ARBITRATION ASSOCIATION Page 13 of 20
Case 2:19-mc-00185-KS-MTP Document 1-2 Filed 11/20/19 Page 17 of 23
SAA-S28NSLY-YQ-ZOZT-B4M75V56-259863 A303A-RK-002

agreed that any claim of debt by the Respondent(s) is fraudulent, and that they willfully attempted
and committed fraud against the Claimant.

a That the Respondent(s) have agreed that THE NATIONAL BANKING HOLIDAY

permits them to issue what’s known as emergency script as prescribed by the March 9, 1933 Act (the
reference notes of Congress lend to this conclusion), have agreed to issue book keeping entry credit
and/or tax credits to the Claimant in the amount of the initial claim and owe Claimant as much as
treble damages associated with the initial claim.

o The Respondent(s) have further agread to turn over any and all properties, assets,
securities, documents, accounting records to the claimant’s upon demand/default and have failed
and/or refused to do so, thus putting them in further breach in violation of the contractual
agreement, entitling the Claimant to equitable relief.

The findings and determination cf THIS ARBITRATOR:

45. It is the determination of this Arbitrator that the following are facts that are undisputed
and uncontroverted:

a. That there is a binding irrevocable contractual agreement that has been coupled with
interesta that exist between the parties.

b. That the parties had a pre-established relationship which placed an obligation on

each te communicate with the other.

c. That the Respondent(s) have made changes to the original agreement which permitted and
allowed the Claimant te present a counter offer and/or conditional acceptance of the offer to change
the agreement te the Respondent(s). Therefore, this Arbitrator awards Claimant Ronnie Kahapeai
$192,000.00 (One Hundred Thirty Two Thousand U.S. Dollars) from Respondent(s) to be broken
down as follows; and

a. This Arbitrator finds Respondent Hawaii State Federal Credit Union is responsible for
payment in the amount of $ 44,000.00 (Forty Four Thousand. U.S, Dollars) to Claimant Ronnie
Kahapea for breach of contractual agreement; and

@. This Arbitrator finda Respondent Bank of America, is responsible for payment in the amount
of $ 44,000.00 (Forty Four Thousand U.S. Dollars) to Claimant Ronnie Kahapea for breach of
contractual agreement; and

£ This Arbitrator finds Respondent Dave Smith Motors, is responsible for payment in the
amount of $ 44,000.00 (Forty Four Thousand U.S. Dollars) to Claimant Ronuie Kahapea for breach

of contractual agreement.
g. That the self-executing binding contract coupled with interests stands as irrevocable.
h. That the Respondent(s) have agreed to the contract, agreed to all the terms and

SITCOMM ARBITRATION ASSOCIATION Page 14 of 20
Case 2:19-mc-00185-KS-MTP Document 1-2 Filed 11/20/19 Page 18 of 23
SAA-S28NSLY-YQ-ZOZT-B4M75V56-259863 A3034-RK-002

conditions of the contract by their acceptance of the waiver which was included as part of the
contractual agreement: that waiver being the right not to respond as highlighted by the Supreme
Court of the United States-

46. "Due process requires, at a minimum: that an individual be given a meaningful
opportunity to he heard prior to being subjected by force of law to a significant deprivation. . .. That
the hearing required by due process is subject to waiver and is not fixed in form does not affect its
root requirement that an individual be given an opportunity for a hearing before he is deprived of
any significant property interest ...8

47. "In the latter case’ we said that the right to be heard ‘has little reality or worth unless one ia
informed that the matter is pending and ean choose for himself whether to appear or default,
acquiesce or contest.’2° The Respondent(s) have failed to provide proof that they have not received
and/or been notified of the existence of the contract and of their right to waiver.

48. The Respondent(s) failure to respond constituted an act of “tacit acquiescence.”

49, Respondent(s) have failed and/or refused to respond and provide the requested and
necessary Proof of Claims as requested by the Claimant. Therefore, it shall be held, noted and
agreed to by all the parties; that a general response, a nonspecific response, or a failure to respond
with specificities and facts and conclusions of common law, and/or to provide the requested
information and dccumentatien that is neceasary and in support of the agreement shall constitute.e
failure and a deliberate and intentional refusal to respond and as a result thereby and/or therein,
expressing the defaulting party's consent and agreement to said facts and as a result of the self-
executing agreement, the following is contingent upon their failure to respond in good faith, with
specificity, with facts and conclusions of common-law to each and every averment, condition, and/or
claim raised; aa they operate in favor of the Claimant, through “tacit acquiescence.” Respandent(s)
NOT ONLY expressly affirm the truth and validity of said facts set, established, and agreed upon
between the parties to the Conditional Acceptance for Value and counter offer/claim for Proof of
Claim, but also Respondent(s) have agreed and consented to Respondent(s) having a duty and
obligation to provide the requested and necessary Proof of Claims which will create and establish for
Respondent(s) an estoppel in this matter(s), and ALL matters relating hereto: and arising
necessarily therefrom...and

50. Respondent(s) have waived all rights, claims, defenses, and/or standing respecting the
matter and is estopped from any collateral attacks and/or seeking disposition from any other venue

as a result of the knowing, intentional and deliberate consent to the contractual agreement.

 

'\ Randone v, Appeltats Department, 1971, § C3d $36, $50.
Mullane y. Central Hanover Trust Co., 339 US, 306
” Sniadach v. Family Finance Corp,,395 U.S. 337, 339, 340

SITCOMM ARBITRATION ASSOCIATION Page 15 of 20
Case 2:19-mc-00185-KS-MTP Document 1-2 Filed 11/20/19 Page 19 of 23
SAA-528NSLY-YQ-ZOZT-B4M75V56-259863 A303A-RK-002

1. This Arbitrator finds that the Claimant as well as the Respondent(s) are consenting adults,
having attained the age of majority: not a minor, not an infant, not a delinquent, and/or a
decedent. All parties are fully capable of entering into and negotiating contracts.

2. Ido not find any of the parties to be suffering from a mental disease and/or defect that
would have pravented and/or interfered with their knowing and intentional entering into the
binding contractual agreement: and

8. Thie Arbitrator finds that the contractual agreement is binding on all parties, remains
irrevocable and that the contractual agreement remains in effect as stipulated within the
agreement until all the obligations are satisfied by the defaulting party. As of this day,
those obligations have not been satisfied and I hereby order the Respondent(s) to satisfy the
obligations according to the terms of the contractual agreement, which is not inconsistent
with this order: and

4, Thia Arbitrator finds that the Respondent has failed to fully perform to the terms of the
agreement and that the Claimant is entitled to immediate and unconditional remedy as
prescribed within the terms of the contractual agreement; and

5. This Arbitrator finds Claimant, also acting as the Creditor in this matter: has requested
such information to preserve their standing and position.

&. The agreement stipulates that the Arbitrator may adjust the amount of the award to include
fees, adjustments, costs, and other expenses.

61. ‘The Respondent(s) have thirty (30) days from receipt of this Award to comply with the
decision of this Arbitrator. In the event that the Respondent(s) fails to comply with the decision of
this Award, this Arbitrator may re-visit this matter to award the Claimant with punitive damages.
52. The Supreme Court has explained, “[t]here is nothing malleable about ‘must grant,’

which unequivocally tells courts to grant confirmation in all cases, except when one of the
‘prescribed’ exceptions applies."2! A Judicial review of an arbitrator's award is extremely limited,
and the equrt must accept the arbitrator's credibility determinations, even where there is conflicting
evidence and reom for choice exista.** “An arbitrator's award should not be vacated for errors of law
and fact committed by the arbitrator and the courts should not attempt to mold the award to
conform to their sense of justice.”23

53. This order shall be binding on all the parties, in all jurisdictions, and shal] take

precedent over all collateral and/or related matters heretofore, at present and forthwith until the
agreement is fully satisfied. The Respondent(s) are estopped from maintaining and/or bringing forth

any action against the Claimant, the Claimant's heirs, and/or the Claimant's properties

© Halt Se. Assocs, LLC v, Mattel, Inc., 552 (LS, 576, $87 (2008).

2 Matt of Long Is. Ins, Co, v. Motor Vehicle Accident Indsinification Carp., $1 AD34 670, 869 NYS2d 195 (2nd Dept, 2008). White v.
Reoosevell Union Free Schuel District Board of Educ, 147 AD3d 1071, 48: NYS3d 220 (2nd Dept., 2017).

D After v, Galea Insurance Co., 110 ADId 1062, 974 NYS2d 95 (2nd Dept. 2013).

SITCOMM ARBITRATION ASSCCIATION Page 16 of 20
Case 2:19-mc-00185-KS-MTP Document 1-2 Filed 11/20/19 Page 20 of 23
SAA-S28NSLY-YQ-ZOZT-B4M75V56-259863 A303A-RK-002

permanently. This order shall constitute a permanent injunction against the Respondent(s)
respecting the Claimant’s and the Claimant’s interest: comprised and embodied within the
contractual agreement.

54. ‘The Respondent(s) are hereby ordered to release the demanded information of the

Claimant which includes a full review and audit of all revenue for the estate/trust over the past ten
(10) years, any tax credits and/or deductiona associated with the estate/trust, a copy of any insurance
policies associated with the estate/trust and a copy of any bonds held in respect to the eatate/trust.
The purpose of this information shall be for the Claimant to liquidate any and all assets of the
estate/trust; and

55. ‘The Respondent(s) are hereby ordered to relense any and all claima againat any and all
properties of the Claimant's, to return any and all properties held in any manner, to include records,
documents, audiotapes, discoveries, exculpatory or otherwise, and that this order/mandate shall not
be construed other than its intent and its contextual rendering.

56. Accordingly, Justice Kavanaugh of the Supreme Court expressed his opinion as “We

must interpret the Act as written, and the Act in turn requires that we interpret the contract as
written. When the parties’ contract delegates the arbitrability question to an arbitrator, a court may
not override the contract. In those circumstances, a court possesses no power to decide the
arbitrability issue. That is true even if the court thinks that the argument that the arbitration
agreement applies to a particular dispute is wholly groundless."*4

57. Further, Kavanaugh continued; “That conclusion follows not only from the text of the Act but
also from precedent. We have held that a court may not “rule on the potential merits of the
underlying” claim that is assigned by contract to an arbitrator, “even if it appears to the court to be
frivolous.”5 A court has “no business weighing the marits of the grievance” hecause the “agreement
is to submit all grievances to arbitration, not merely those which the court will deem meritorious,”"%8
AT&T Technologies principle applies with equal force to the threshold issue of arbitrability. Just as a
court may not decide a merits question that the parties have delegated to an arbitrator, a court may
not decide an arbitrability question that the parties have delegated to an arbitrator.
This award is consistent with the following:

58. 5 0ULS. Code § 572 - General authority

(a) An agency may use a dispute resolution proceeding for the resolution of an issue in controversy
that relates to an administrative program, if the parties agree to such proceeding.

(b)An agency shall consider not using a dispute resolution proceeding if—

(1) A definitive or authoritative resolution of the matter is required for precedential value, and such

a proceeding is not likely to be accepted generally as an authoritative precedenti

 

™ Henry Schein, Inc, et'al-v. Archer & White Sales, isc. (2019).
4 AT&T Technologies, inc. v. Communications Workers, 475 U. 3. 643, 649-650 (1986).
36 Staatworkers v. American Mfg. Co., 363 U. 5, $64, 568 (1960).

SITCOMM ARBITRATION ASSOCIATION Page 17 of 20
Case 2:19-mc-00185-KS-MTP Document 1-2 Filed 11/20/19 asa Qeoh- of 23
SAA-S2ENSLY-YQ-ZOZT-BAM75V $6-259863

(2) The matter involves or may bear upon significant questions of Government policy that require
additional procedures before a final resolution may be made, and such a proceeding would not likely
serve to develop a recommended policy for the agency:
(8) Maintaining established policies is of special importance, so that variations among individual
decisions are not increased and such a proceeding would not likely reach consiatent resulta among
individual decisions;
(4) The matter significantly affects persons or organizations who are not parties to the proceéding:
(5) A full public record of the proceeding is important, and a dispute resolution proceeding cannot
provide such a record; and
{6) The agency must maintain continuing jurisdiction over the matter with authority to alter the
disposition of the matter in the light of changed circumstances, and a dispute resolution proceeding
would interfere with the agency's fulfilling that requirement.
(7) Alternative means of dispute resolution authorized under this subchapter are voluntary
procedures which supplement rather than limit other available agency dispute resolution
techniques.??
59. The Claimant and Respondent(s) have agreed that this private contractual agreement
involving private parties has no bearing on the publie and/or the SITCOMM ARBITRATION
ASSOCIATION'S policies and/or procedures, and that the award is consistent with the terms of the
agreement and the general principles of arbitration that have been delineated through the annuals a
time.
60. That the contractual agreement between the parties was specific to the parties only and did
not involve any nonrelated party and/or entity, doea not affect government and/or its abilities to
carry out its functions, policies, and/or procedures, That the parties saw arbitration as an alternative
remedy and agree to the alternative remedy within the construct of the binding irrevocable
contractual agreement that remains coupled with interests.
61, That the term and/or phrase agency as defined by the statute does not apply to the parties
and their private contractual matters, - (1)“agency” means each authority of the Government of the
United States, whether or not it is within or subject to review by another agency, but does not
include— (A) the Congress: (B) the courts of the United States: (C). the governments of the territories
or possessions of the United States: (D) the government of the District of Columbia: (E) agencies
composed of representatives of the parties or of representatives of organizations of the parties to the
disputes determined by them: (F) courts martial and military commissions: (G) military authority
exercised in the field in time of war or in occupied territory; or (H) functions confarred by; subchapter

TI of; or sections 1884, 1891-1902, and former appendix; 1.

 

oeataed Pub. L. 101-552, §4{b), Nov. £5, 1990, 104 Stat. 2739, § 582; renumbered § $72, Pub. L. 102-354, § 3(b}(2), Aug. 26, 1992, 106 Stat,

SITCOMM ARBITRATION ASSCCIATION Page 18 of 20
Case 2:19-mc-00185-KS-MTP Document 1-2 Filed 11/20/19 Page 22 of 23
SAA-S28NSLY-YQ-ZOZT-B4M75V 56-259863 A303A-RK-002

(a) that none of the following cases apply wherein the award may be vacated—
(D As this Arbitrator relied upon the facts and evidence*® presented and that the award was not
procured by corruption, fraud, or undue means: and/or
(2) That no aspect of the parties political affiliation, sexual orientation, gender, religious Association,
and/or otherwise partiality or corruption ara present in the Arbitrators, or and/or tha issuance of this
award; and/or
(8) The Arbitrator is not guilty of misconduct in refusing to postpone the hearing, as each party was
given an opportunity to haye such a hearing postponed whether or not they provided sufficient
cause, or and that there was in no case a refusal to hear evidence pertinent and material to the
controversy: or any misbehavior by which the rights of any party could be perceived as having been
prejudiced; and/or
(4) That the Arbitrator operated only within the powers delegated by the contractual agreement,
powers. that were detailed in the agreement, and to the best of the Arbitrator’s ability have perfectly
executed those powers to the extent that a mutual, final, and definite award upon the subject matter
submitted has been rendered. Title 5 §572 has been complied with by this Arbitrator and SITCOMM
ARBITRATION ASSOCIATION.
62. That this award may only be modified under the following circumstances —
(a) Where there was an evident material miscalculation of figures or an evident material mistake in
the description of any person, thing, or property referred to in the award, the Arbitrator relied on the
contract and the amount specified within the agreements and
(b) Where the Arbitrators may have awarded upon a matter not submitted to them, unless it is a
matter not affecting the merits of the decision upon the matter submitted, the Arbitrator has relied
upon the evidence presented and the contractual agreement and tarma specified therein: and
(c) Where the award is imperfect in matter of form not affecting the merits of the controversy.
This Arbitrator may modify and correct the award, so as to affect the intent thereof and promote
justice between the parties, the Arbitrator has intended to promote justice, fairness, and render due
process between the parties irrespective of the Arbitrator’s personal opinion, rationale, arguments
and/or disposition.
63. Tt shall be forever known and stated, that this Arbitrator relied on the evidence
presented and the intentions of the contract: and not otherwise. That I am duly appointed by the
parties as stipulated in the agreement and as per the Jaw this order is binding on all parties and I
have come to the conclusions stated herein based on the facts and the evidence presented at the time

of this arbitration award. This decision and/or rendering is not interim, that this is-a final decree

 

28 Singh ¥.. Raymond James Fin. Serva, Inc. No. 13-ev-1323, 2014 WL 11370123, (6.D.N.¥. March 28, 2014), “{T]ypically, ‘srbitrators neod
net explain their rationale for en award” (quoting Aarbier v. Shearson Lehman Hutton Inc., 948 F.24 117, 121 (2d Cir, 1991)}.

SITCOMM ARBITRATION ASSOCIATION: Page 19 of 20
SAA-S28NSLY-YQ-ZOZT-B4M75V56-259863

Case 2:19-mc-00185-KS-MTP Document 1-2 Filed 11/20/19 Page 23 of 23

A303 A-RK-002

and judgment by this Arbitrator shall remain in effect and enforced as un-amendable immediately

upon issuance.

NOTICE OF THE ISSUANCE OF THE AWARD TO BE DELIVERED TO:

ORIGINAL:
CLAIMANT

Ronnie Kahapea
11-2808 Kaleponi Drive
P.O. Box 875

Voclano, Hawaii 96785

EMAIL: bloodwolf80@gmail.com
80, AWARDED.
Bo it co this L8th day July 2019.

At: Laurel, Mississippi
Printed Arbitrators Name: Sandra Goulette

eerste tire
BATION",
gt Rate
eS) Os
f= SEAL" 193
22; 23
#0: 2015 ;33
207. wy owas bi na .
Gx haw? Os Arbitrator’s Signature’
MS SS
4,

>
Mena Say

Committee Member’s Signature:

COPIES:
RESPONDENTS)

Hawaii State Federal Credit Union

P.O. Box 3072
Honolulu, Havwaii 96808

Bank of America
P.O. Box 15220

Wilmington, Delaware 19886

Dave Smith Motors
210 North Division
Kellogg, Idaho 83837

Printed Name of Committee Member: 4iflea Barnett

Js / Hiden OBennett

 

IMPORTANT NOTICE: Certification of services rendered. The Original! Arbitration Award is given to the. Claimant to be
retained as private property. No Trespass. Certified Copics of the Original can gly bs be issued with permission of
SITCOMM ARBITRATION ASSOCIATION

STTCOMM ARBITRATION ASSOCIATION

Page 20 of 20
